Citation Nr: 1730563	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for peripheral neuropathy of the feet including as secondary to diabetes mellitus. 

3. Entitlement to service connection for restless leg syndrome. 

4. Entitlement to service connection for hypertension. 

5. Entitlement to service connection for residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

In his March 2012 VA Form 9, the Veteran requested a Travel Board hearing.  Then, in his December 2012 VA Form 9, he requested a videoconference hearing before the Board.  In October 2013 correspondence, the Veteran's representative withdrew his request for a videoconference hearing.  Although December 2013 correspondence from the Veteran shows that he would attend a January 2014 video hearing; in February 2015 correspondence, the Veteran withdrew his request for a hearing.

These matters were previously before the Board in March 2015, at which time they were remanded for further development of the record. 


FINDINGS OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's diabetes, hypertension, restless leg syndrome, peripheral neuropathy of the feet, and prostate cancer began in active service, were manifest to a compensable degree within one year of separation from active service, or are otherwise etiologically related to active service, to include exposure to jet fuel and other chemicals.  



CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.307 (2016).

3. The criteria for service connection for peripheral neuropathy of the feet have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for restless leg syndrome have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§  3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met. See November 2010 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The Veteran also was afforded a VA examination in August 2015.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examination was based on a review of the claims file and the examiner provided an opinion with a supporting rationale. 

Further, an Independent Medical Examiner (IME) opinion was obtained to address the Veteran's claims that his disorders were related to jet fuel exposure during service.  In rendering the medical opinions of record, the examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the October 2016 IME medical opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A (a)(2) (West 2015); 38 C.F.R. § 3.159 (d) (2016). The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

I. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a)(2016).  

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303 (b) when a chronic condition (e.g., diabetes mellitus, hypertension, organic diseases of the nervous system such as peripheral neuropathy, and malignant tumors) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus, hypertension, peripheral neuropathy, and malignant tumors (i.e., prostate cancer)) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis - Diabetes, Peripheral Neuropathy of Feet, Restless Leg Syndrome, Hypertension, and Residuals of Prostate Cancer 

The Veteran contends that he developed diabetes, peripheral neuropathy of the feet, restless leg syndrome, hypertension, residuals of prostate cancer as a result of military exposure to toxic hydrocarbon chemicals - specifically, jet fuel and/or JP-4, JP 7, and benzene - while serving as a Fireman and Machinist Mate in the U.S. Navy.  

Service treatment records (STRs) do not reflect complaints, treatment, or diagnoses referable to the claimed disorders.  Nevertheless, service personnel records confirm that the Veteran's military occupational specialty (MOS) was that of a Machinist Mate.  He has stated that he routinely breathed in fumes from the "black oil" that ran the boilers, which purportedly contained kerosene, diesel, and JP-4. See, e.g., December 2015 Statement from Veteran.  The Veteran has further reported that he was generally exposed to these chemicals, including benzene, JP-4, and JP-7, by virtue of living and working on an aircraft carrier.  He has described the aircraft carrier as confining and compact, noting that "exposure to toxic chemical was in and around everything we did," including eating, drinking, showering, and breathing. See December 2015 Statement from Veteran.  

The Veteran is competent to report that his duties as a Machinist Mate included working in the engine room on the ship's generators and that he was exposed to various chemicals in the course of such duties.  The Board has no reason to doubt the credibility of his statements in this regard as they have been consistently reported throughout the course of the appeal.   

The current medical record also confirms diagnoses of diabetes, peripheral neuropathy of the feet, restless leg syndrome, hypertension, and residuals of prostate cancer.  

The remaining question for consideration here is whether the currently diagnosed conditions are related to service, to include various chemical exposure.  

Initially, the Board finds the preponderance of the evidence against a finding that diabetes, peripheral neuropathy of the feet, hypertension, restless leg syndrome, and/or residuals of prostate cancer were incurred coincident with active service; manifest to a compensable degree within one year of separation from service; or that the Veteran experienced continuous symptoms of these disorders after during and after discharge. See 38 C.F.R. §§ 3.303(a), (b); see also 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Indeed, as noted, STRs are entirely silent as to complaints, treatment, or diagnoses referable to diabetes, peripheral neuropathy of the feet, restless leg syndrome, hypertension, or prostate cancer.  The separation examination of record reflects normal evaluations of the heart, lower extremities, neurologic, genitourinary, and vascular systems.  The Veteran expressly denied a history of high/low blood pressure, cramps in legs, and sugar in urine on his separation Report of Medical History.  

Following service, the record is silent for complaints, treatment, and/or diagnoses of diabetes, hypertension, restless leg syndrome, peripheral neuropathy, and prostate cancer until 1995 (diabetes), 1992 (hypertension), 2005 (prostate cancer), and 2007 (peripheral neuropathy and restless leg syndrome), which is decades after the Veteran's separation from active duty service in 1966.  

This lengthy period without complaint or treatment weighs heavily against a finding that the claimed disorders were incurred in-service or that the Veteran experienced continuous symptoms of such since service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Significantly, not even the Veteran himself has alleged that the claimed disorders were present during service, manifested within one year of separation from service, or that he experienced continuous symptoms of such disorders since service.  

Additionally, no competent expert has suggested the Veteran's diabetes, peripheral neuropathy of the feet, restless leg syndrome, hypertension, or prostate cancer residuals are otherwise etiologically related to service, to include jet fuel exposure therein.  

In this regard, two VA opinions and an independent medical expert (IME) opinion have been obtained to address the question of nexus.  In its prior remand, the Board essentially deemed the April 2011 VA opinion inadequate; it will thus not be further discussed here.  

The Board obtained another VA opinion in August 2015, at which time the examiner opined that there was "no nexus" between any of the claimed conditions to the Veteran's service or his alleged exposures therein.  The examiner reasoned that the overwhelming preponderance of objective medical evidence supported that all the Veteran's medical conditions were due to common risk factors unrelated to his service or alleged exposures.  With respect to hypertension, the examiner noted that the Veteran had all of the major risk factors for developing hypertension to include advancing age, obesity, race, family history and physical inactivity.  With respect to diabetes, the examiner again noted that the Veteran had all of the major risk factors, to include obesity, family history, smoking, and physical inactivity.  With respect to prostate cancer, the examiner stated that the Veteran had the age and race risk factors for that disease as well.  With respect to neuropathy of the feet, the examiner stated that this condition was due to his poorly controlled type II diabetes.  Lastly, the examiner concluded that the restless leg syndrome was due to genetics and was associated with his diabetic polyneuropathy.  In forming the above opinions, the examiner considered the Veteran's statements concerning exposure to jet fuels, cleaning solvents, and other chemicals; reviewed the Veteran's STRs and post-service treatment records; and provided rationale.  For these reasons, the August 2015 negative nexus opinion is considered probative evidence against the claim. 

The Board also obtained an IME opinion in October 2016.  With respect to diabetes, the examiner cited to various medical studies and stated that there was "no evidence that exposure to jet fuels is linked to the development of diabetes."  The IME examiner noted that the Veteran had a family history of diabetes that predisposed him to the development of diabetes and hypertension.  The IME examiner also opined that the Veteran's peripheral neuropathy of the feet was more likely linked to his diabetes; the examiner cited to one medical study which found that patients who were exposed to jet fuel had had temporary neurological problems (e.g., gait disturbance) but that such symptoms resolved with the cessation of exposure.  The studies otherwise showed that investigators were unable to link exposure to chronic neurological disease.  With respect to restless leg syndrome, the IME examiner noted that there were no medical that addressed this specific entity, but that the Veteran was anemic and iron deficiency may be related to the restless leg syndrome.  With respect prostate cancer, the IME examiner opined that there was no known correlation between exposure to jet fuels and the development of prostate cancer, as based on the cited to studies.  Lastly, with respect to hypertension, the IME examiner again opined that, based on the cited to studies, there was no known correlation between exposure to the fuels in question and the development of hypertension.  The IME examiner noted that some studies did indicated that hypertension "may occur as a response to irritant exposure," but that this was usually mild and transient.  Rather, in this case, the examiner stated that the Veteran's hypertension was likely due to his diabetes.  The October 2016 IME opinions are highly probative as to the issue of nexus because they were rendered by a medical expert in the field of toxicology and supported by sound medical rationale, to include medical studies addressing the health effects of exposure to jet fuels and related chemicals. 

Collectively, the Board finds the August 2015 VA opinion and IME opinions to be the most probative evidence of record.  These medical opinions weigh against the Veteran's claims, and there is no alternative competent evidence in support of his assertions that his hypertension, diabetes, peripheral neuropathy of the feet, restless leg syndrome, and prostate cancer residuals are related to service, to include exposure to jet fuels and related chemicals therein.  

The Board acknowledges that the Veteran has cited to a Public Health Statement from the Agency for Toxic Substance and Disease Registry, as well as an unnamed medical study, both of which suggest a link between exposure to jet fuel/benzene and nervous system problems.  However, the Board finds such literature to be less probative than the VA and IME opinions against the claims because the articles lack rationale and the generic medical literature do not address the specific facts of this case. 

The Board also acknowledges the Veteran's statements as to etiology - namely, that the jet fuel vapors and similar chemical exposures in-service caused his claimed disorders.  However, the Veteran is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Notably, the VA and IME examiners were aware of the Veteran's reported history yet still offered negative opinions after a review of the Veteran's complaints and history as well as relevant medical articles. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is therefore not applicable, and the claims for service connection for diabetes, peripheral neuropathy of the feet, restless leg syndrome, hypertension, and prostate cancer residuals must be denied. See 38 U.S.C.A. § 5107 (b); see also Gilbert, supra.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for peripheral neuropathy of the feet is denied. 

Entitlement to service connection for restless leg syndrome is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for residuals of prostate cancer is denied. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


